R. B. Burns, P. J.
Defendant was convicted by a jury of kidnapping Linda New. MCLA 750.349; MSA 28.581.
People’s witnesses Linda New and Anne Koppers testified that they were offered a ride by defendant and accepted. They were going to Hartford or Sister Lakes. Defendant agreed to take them there but would first stop at his sister’s house which was nearby. He drove for a long time without stopping, and the girls became suspicious and asked to be let out. The defendant said, "No”. Defendant then stated, "I need one of you two girls” and "I have got to have you”. Defendant then touched Linda on the knee and increased the car’s speed. Koppers was enabled to escape when Linda managed to apply the car’s brakes. Linda escaped when defendant had to stop for a stop sign.
The defense was alibi — fishing alone at Cedar Lake during the commission of the alleged crime.
We confine our decision to the following single issue:
Whether the failure of the court to instruct the jury on asportation in accordance with People v Adams, 389 Mich 222; 205 NW2d 415 (1973), requires that defendant be granted a new trial?
Both People v Nash, 47 Mich App 371; 209 NW2d 432 (1973), and People v Leszczynski, 49 Mich App 555; 212 NW2d 255 (1973), applied the Adams decision retroactively.
In Leszczynski the Court applied the doctrine *603retroactively even though the record was replete with evidence by which the jury could have found the necessary asportation.
Reversed and remanded for a new .trial.
Allen, J., concurred.